[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO REOPEN AND REARGUE — FEBRUARY 28, 2000
The motion is denied.
The parties were requested to file revised parenting plans by a date certain. The deadline passed, and the plaintiff failed to submit a proposal. Phone calls, after the deadline, from the family clerk to the plaintiffs counsel to inquire if the plaintiff intended to file a request were not returned.
  As to the merits of the plaintiffs most recent proposal, the court will leave the decision as to the value of the child's attending preschool to the parties' judgment. The court declines to micromanage their lives.
NOVACK, J.